IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOHN M. MORLEY JR.,                      : No. 327 EAL 2016
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
STACEY ANNE COLLAZZO,                    :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of October, 2016, the Petition for Allowance of Appeal

is DENIED.